     Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 1 of 20 PageID #:1031



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IN RE: LOCAL TV ADVERTISING                              MDL No. 2867
ANTITRUST LITIGATION                                     No. 18 C 6785

This Document Relates to All Actions                     Honorable Virginia M. Kendall


                          JOINT STATUS REPORT IN RESPONSE
                       TO THE COURT’S NOVEMBER 2, 2018 ORDER

A.        The Nature of the Claims
          Plaintiffs’ Position
        On July 26, 2018, reports surfaced that the United States Department of Justice was
investigating whether defendants Sinclair Broadcast Group, Inc. and Tribune Media Co., and
other unidentified local television station owners were manipulating the price of television
advertising. After the July 26 report, class actions were filed alleging an unlawful conspiracy
among some or all of Defendants Sinclair Broadcast Group, Inc., Tribune Media Co., Gray
Television, Inc., Hearst Television Inc., Nexstar Media Group., Inc., and Tegna Inc. to fix the
prices of local spot advertising in various Designated Market Areas (“DMAs”), in violation of
Section 1 of the Sherman Act, 15 U.S.C. § 1. One complaint, John O’Neil Johnson Toyota, LLC
v. Gray Television, Inc., No.1:18-cv-2913 (D. Md.), alleges violations of various state antitrust,
consumer protection, and unjust enrichment laws. This Status Report represents the consensus of
the plaintiffs in all actions. Collectively, all actions are referred to as the “Consolidated Actions.”
A list of all filed actions is attached as Appendix A.
        The Consolidated Actions generally allege that Defendants artificially inflated the price
of local television advertising spots from at least January 1, 2014, through the present, including
by sharing confidential information with each other. This week, six broadcast TV companies
including Sinclair Broadcast Group and Tribune Media agreed to settle a civil antitrust suit filed
by the U.S. Department of Justice accusing them of illegally sharing competitively sensitive
information.1
          Defendants’ Position
        Defendants deny the allegations and all liability to Plaintiffs. Plaintiffs’ complaints—
which are based on nothing more than a vague news report—fail to meet the pleading standards
set by Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). Among other things, the complaints
do not allege a plausible conspiracy among Defendants, any anticompetitive effects from the
allegedly unlawful conduct, or facts demonstrating antitrust injury or antitrust
standing. Plaintiffs’ reference to the DOJ’s investigation and related consent decrees only
confirms the deficiency of their allegations. The DOJ took no testimony, the settlements certain

1
    https://www.justice.gov/atr/case/us-v-sinclair-broadcast-group-inc-et-al


                                                  1
     Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 2 of 20 PageID #:1032



Defendants entered into were without any admission of fault or wrongdoing, and no penalties
were sought or imposed. There are no allegations much less concessions of any sort of improper
pricing conduct.2
B.         Pending Motions, Including Matters before the Judicial Panel on Multidistrict
           Litigation (“JPML”)
           1. Identify All Pending Motions.
      Aside from motions for leave to appear pro hac vice, the parties are not aware of any
motions pending before the Court.
           2. Motions Pending before the JPML
           The parties are not aware of any motions pending before the JPML.

C.         Consolidated Complaint
           Direct Purchaser Plaintiffs’ Position
        Because some Plaintiffs assert claims only under federal antitrust laws while others also
assert damage claims under state antitrust laws, separate consolidated class action complaints for
the Plaintiffs who are asserting federal claims only and the Plaintiffs who are also asserting state
claims would be appropriate. Plaintiffs propose that Consolidated Class Action Complaints be
filed within 45 days after the appointment of interim lead counsel by the Court.
           Position of Plaintiffs with Indirect Purchaser Claims
        Plaintiffs asserting indirect purchaser claims in addition to federal law claims agree to the
filing of separate Consolidated Complaints for entities asserting additional indirect purchaser
claims and entities asserting only direct purchaser claims.
           Defendants’ Position
        Plaintiffs’ antitrust and state law claims should be included in a single consolidated
complaint, as is common practice in MDLs and elsewhere, except to the extent those claims are
being asserted on behalf of separate proposed classes of direct and indirect purchasers.
Plaintiffs’ position that they will file two consolidated complaints otherwise undermines the
efficiency of the MDL process and serves no legitimate purpose, as it would result in two
parallel actions in which they would be pursuing the same federal claims on behalf of the same
putative classes.
D.         Answers or Rule 12(b) Motions.
           1. Answers
           Answers to at least one of the Consolidated Actions were filed prior to the JPML’s
ruling.3

2
  Defendants reserve the right to assert additional defenses and counterclaims to Plaintiffs’ vague
allegations and/or any new allegations contained in any amended complaint.
3
  See Dozier Law Firm LLC v. Gray Television, Inc., et al., Case No. 1:18-cv-5392 (N.D. Ill.)
(Answers filed by Gray Television, Inc., Hearst Communications, Nexstar Media Group, Inc.,
and Tegna Inc.).


                                                   2
     Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 3 of 20 PageID #:1033



         2. Answers or Rule 12(b) Motions to the Consolidated Amended Complaints
        The parties agree that if motions to dismiss under Federal Rule of Civil Procedure 12(b)
are filed, they should proceed on the following schedule:
         i.      Motions to Dismiss to be filed 60 calendar days from the date upon which
         Plaintiffs file their consolidated complaint(s).
         ii.    Oppositions to Motion(s) to Dismiss to be filed within 60 calendar days from the
         date when Defendants file their Motion(s) to Dismiss; and
         iii.  Replies to be filed 30 calendar days from the date when Plaintiffs file their
         Oppositions.
E.       Discovery Plan, Including Anticipated Electronic Discovery
         1.   DOJ Document Discovery
         Plaintiffs’ Position
         Discovery has not commenced in any of the Consolidated Actions. Plaintiffs do not seek
to initiate discovery until the Court appoints interim lead counsel, as discussed below; however,
Plaintiffs intend to seek immediate production of all documents produced by Defendants to the
Department of Justice in connection with its investigation, and believe production should be
ordered to occur in time to allow for those documents to be examined prior to filing of
Consolidated Class Action Complaints.
        Defendants argue that they should not have to produce the documents they previously
produced to the DOJ. This issue has arisen repeatedly in antitrust litigation, and in the absence of
a request by DOJ to stay or limit production, the vast majority of courts have ordered that the
documents be produced. See, e.g, In re Broiler Chicken Antitrust Litig., No. 1:16-cv-08637, 2017
WL 4322823, at *3-4 (N.D. Ill. Sept. 28, 2017); In re Dairy Farmers of Am., Inc. Cheese
Antitrust Litig., No. 1:09-cv-03690 (ECF No. 75) (N.D. Ill. Mar. 4, 2010). In In re Lithium Ion
Batteries Antitrust Litig., No. 13-md-02420 (N.D. Cal.)4 the Court rejected the very argument
made by defendants here and in response to defendants’ argument that an early production of
DOJ documents was unusual said, “Well, not according to all the district judges I spoke to at the
last MDL conference . . ..” August 8, 2014 Tr., 13-md-02420- ECF No. 502 at 82:25-83:2.
Plaintiffs believe that argument regarding the merits of this dispute is inappropriate for purposes
of this submission, and respectfully request the opportunity to fully brief this issue after the
appointment of interim lead counsel.
         Defendants’ Position
        No discovery, including of documents produced to the DOJ, should go forward until the
Court has the opportunity to assess whether Plaintiffs are able to plead a viable antitrust claim.
See Twombly, 550 U.S. 554. The complaints currently on file contain nothing more than bare
assertions of a conspiracy, with no allegations of fact to support their claims. While Plaintiffs
have said they intend to file at least one consolidated complaint, they should not be afforded pre-
complaint (and one-sided) discovery of Defendants to figure out whether they can allege an
antitrust violation.

4
    Relevant excerpts are attached as Appendix B.


                                                    3
  Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 4 of 20 PageID #:1034



        The mere fact that some Defendants provided documents to the government “‘does not
mean that everyone else has an equal right to rummage through the same records.’” Nexstar
Broad., Inc. v. Granite Broad. Corp., 2011 WL 4345432, at *4 (N.D. Ind. Sept. 15, 2011)
(quoting In re Graphics Processing Units Antitrust Litig., 2007 WL 2127577, at *5 (N.D. Cal.
July 24, 2007)). As an initial matter, with no operative complaint filed, Plaintiffs’ allegations are
largely unknown, making it impractical if not impossible for Defendants at this stage to try to
determine which documents produced to DOJ are responsive to Plaintiffs’ allegations. The
process of re-reviewing and re-producing in this circumstance would impose a substantial and
unwarranted burden—and one that would fall entirely on the shoulders of Defendants. That
problem is exacerbated by Plaintiffs’ ill-defined reference to the DOJ’s “investigation.” Tribune,
for example, produced over 3 million documents to DOJ in connection with the potential merger
between Tribune and Sinclair. Most of those documents have nothing to do with the issues
presented here, and to the extent some potentially do, they have not been segregated or identified
as such. Furthermore, in addition to re-reviewing for relevance and privilege, Defendants would
need to review their productions for competitively sensitive information before making any
documents available to Plaintiffs and to their co-Defendants (who are also among their primary
competitors in certain markets).
         Courts in this Circuit and elsewhere have cited similar burdens when staying the
production of documents previously provided to the government pending the resolution of a
motion to dismiss. Nexstar, 2011 WL 4345432, at *4; see also In re: Pre-Filled Propane Tank
Antitrust Litig., 2015 WL 11022887, at *3 (W.D. Mo. Feb. 24, 2015) (granting defendants’
motion for stay of discovery in antitrust litigation, including a stay on production of documents
previously produced to the FTC in a related investigation); Rio Grande Royalty Co., Inc. v.
Energy Transfer Partners, L.P., 2008 WL 8465061, at *1 (S.D. Tex. Aug. 11, 2008) (granting
defendants’ motion for a stay of discovery in antitrust litigation, including a stay of documents
previously produced to governmental agencies, because defendants’ “need to review such a large
volume of documents prior to producing them would be a significant burden”); In re GPU, 2007
WL 2127577, at *5 (granting defendants’ motion to stay discovery in multidistrict antitrust
litigation, including production of documents previously produced to the SEC, pending court’s
resolution of motion to dismiss).
        For the foregoing reasons, Defendants respectfully request that the Court deny Plaintiffs’
request for “immediate” discovery of documents previously produced to DOJ. If the Court is
inclined to grant Plaintiffs’ request, or to allow any other discovery to proceed prior to a ruling
on motions to dismiss, Defendants request an opportunity to fully brief the issue and to further
articulate the production burden they would face. The parties agree that this issue should be the
subject of full briefing and motion practice.
       2. Discovery Schedule
        Plaintiffs proposed that to maximize efficiency, a discovery schedule should be set after
the Court appoints interim lead counsel. Defendants agree. The Manual for Complex Litigation
provides that Plaintiff’s Lead Counsel shall be responsible for coordinating pretrial activities of
plaintiffs, including “working with opposing counsel in developing and implementing a litigation
plan,” determining and presenting the plaintiffs’ position “on all matters arising during pretrial
proceedings” and “coordinat[ing] the initiation and conduct of discovery on behalf of
plaintiffs[.]” Manual for Complex Litigation, Fourth §§ 10.221, 10.222 and 40.22 (2004). After
this Court appoints interim lead counsel, the parties should propose a comprehensive discovery


                                                 4
  Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 5 of 20 PageID #:1035



schedule, including both fact and expert discovery. Following the leadership appointment, the
parties should also meet and confer about the exchange of relevant information prior to the
commencement of discovery, including the identity of custodians and other sources of relevant
information.
        3. Preservation of Evidence
        The parties do not believe an order directing the preservation of evidence is necessary at
this time. The parties do intend to address preservation issues as part of the negotiations of an
Electronic Discovery Protocol.
        4. Electronic Discovery
       In accordance with the Federal Rules of Civil Procedure, the parties intend to meet and
confer with the intention of filing a proposed Electronically Stored Information (“ESI”) Protocol
within 30 calendar days after the filing of the consolidated complaint(s).
        5. Confidentiality Order
        Plaintiffs’ Position
       Plaintiffs believe that it will be most efficient to negotiate the Confidentiality Order after
appointment of Lead Counsel and therefore propose filing a proposed, agreed-upon
confidentiality order within 21 calendar days of the Court’s leadership appointments, or if
agreement cannot be reached will submit the matter to the Court for resolution.
        Defendants’ Position
       Defendants are willing to work with Plaintiffs to file a proposed, agreed-upon
confidentiality order by the December 14, 2018 deadline set by the Court. As set forth above, no
discovery should occur prior to resolution of motions to dismiss; however, in no event should
any document production be required until an agreed-upon confidentiality order is entered.
        6. Status of Settlement Discussions
       No settlement discussions have occurred to date. The parties believe that it is premature
to request a settlement conference before lead counsel is appointed.
        7. Tag along cases
       The Consolidated Actions are identified in the attached Appendix A. The parties will
timely notify the Court of any additional tag-along cases.
        8. Management Issues
        The parties do not anticipate any other management issues for the Court to address at this
time.

Dated: November 16, 2018                      Respectfully submitted,

                                                      /s/ Robert S. Kitchenoff




                                                 5
  Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 6 of 20 PageID #:1036



Lesley E. Weaver
BLEICHMAR FONTI & AULD LLP
555 12th Street, Suite 1600
Oakland, CA 94607
Tel.: 415-445-4003
Fax: 415-445-4020
lweaver@bfalaw.com

Counsel for Plaintiff One Source Heating & Cooling, LLC

Warren T. Burns
Will Thompson
BURNS CHAREST LLP
900 Jackson Street, Suite 500
Dallas, TX 75202
Telephone: (469) 904-4550
Facsimile: (469) 444-5002
Email: wburns@burnscharest.com
wthompson@burnscharest.com

Korey Nelson
Amanda Klevorn
Lydia Wright
BURNS CHAREST LLP
365 Canal Street, Suite 1170
New Orleans, LA 70130
Telephone: (504) 799-2845
Facsimile: (504) 881-1765

Counsel for Plaintiffs LM SAC, LLC, d/b/a Jaguar Little Rock
and Land Rover Little Rock and Owens Murphy Jaguar Land Rover VW,
and Southern Chevrolet Cadillac, Inc.

Robert A. Clifford
Shannon S. McNulty
CLIFFORD LAW GROUP, P.C.
120 N. LaSalle Street, Suite 3100
Chicago, IL 60602
Telephone: 312/899-9090
312/251-1160 (fax)
rac@cliffordlaw.com
smm@cliffordlaw.com




                                             6
  Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 7 of 20 PageID #:1037



James E. Cecchi
CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
Caroline F. Bartlett
5 Becker Farm Road
Roseland, New Jersey 07068
(973) 994-1700
jcecchi@carellabyrne.com

Doug A. Dellaccio, Jr.
CORY WATSON, PC
2131 Magnolia Avenue, Suite 200
Birmingham, AL 35205
(205) 328-2200
ddellaccio@corywatson.com

Jonathan W. Cuneo
Victoria Sims
CUNEO GILBERT & LADUCA, LLP
4725 Wisconsin Ave., NW
Washington, DC 20016
Telephone: (202) 789-3960
jonc@cuneolaw.com
vicky@cuneolaw.com

Counsel for John O’Neil Johnson Toyota, LLC

DICELLO LEVITT & CASEY LLC
Adam J. Levitt
John E. Tangren
Amy E. Keller
Adam Prom
Ten North Dearborn Street, Eleventh Floor
Chicago, Illinois 60602
Tel: (312) 214-7900
alevitt@dlcfirm.com
jtangren@dlcfirm.com
akeller@dlcfirm.com
aprom@dlcfirm.com

Counsel for The Bon-Ton Stores




                                              7
  Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 8 of 20 PageID #:1038



Michael J. Freed
Steven A. Kanner
Douglas A. Millen
Robert J. Wozniak
FREED KANNER LONDON & MILLEN LLC
2201 Waukegan Road, Suite 130
Bannockburn, IL 60015
(224) 632-4500
mfreed@fklmlaw.com
skanner@fklmlaw.com
dmillen@fklmlaw.com
rwozniak@fklmlaw.com

Counsel for Thoughtworx, Inc. d/b/a MCM Services Group

Daniel E. Gustafson
Daniel C. Hedlund
Michelle J. Looby
Brittany N. Resch
GUSTAFSON GLUEK PLLC
Canadian Pacific Plaza
220 South Sixth Street, Suite 2600
Minneapolis, MN 55402
Telephone: (612) 333-8844
Facsimile: (612) 339-6622
Email:       dgustafson@gustafsongluek.com
             dhedlund@gustafsongluek.com
             mlooby@gustafsongluek.com
             bresch@gustafsongluek.com

Counsel for Plaintiffs Dozier Law Firm and Curb Appeal Madison LLC

Anthony D. Shapiro
HAGENS BERMAN SOBOL SHAPIRO
LLP
1918 Eighth Avenue, Suite 3300
Seattle, WA 98101
Telephone: (206) 623-7292
Facsimile: (206) 623-0594
Email:      tony@hbsslaw.com

Counsel for Plaintiff Gibbons Ford, LP




                                             8
  Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 9 of 20 PageID #:1039



Megan E. Jones
HAUSFELD LLP
600 Montgomery St #3200
San Francisco, CA 94111
(415) 633-1908
mjones@hausfeld.com

Michael D. Hausfeld
Melinda R. Coolidge
HAUSFELD, LLP
1700 K Street NW #650
Washington DC, 20006
(202) 540-7200
mhausfeld@hausfeld.com
mcoolidge@hausfeld.com

Counsel for Randal S. Ford, d/b/a Ford Firm

Joseph R. Saveri
Steven N. Williams
Jiamie Chen
JOSEPH SAVERI LAW FIRM, INC.
601 California Street, Suite 1000
San Francisco, CA 94108
Telephone: (415) 500-6800
Facsimile: (415) 395-9940
E-mail:     jsaveri@saverilawfirm.com
            swilliams@saverilawfirm.com
            jchen@saverilawfirm.com

Counsel for Holmen Locker & Meat Market

Gary L. Specks
KAPLAN FOX & KILSHEIMER LLP
423 Sumac Road
Highland Park, Illinois 60035
Telephone: (847) 831-1585
Facsimile: (847) 831-1580
Email: gspecks@kaplanfox.com

Elana Katcher (admitted pro hac vice)
Robert N. Kaplan
Gregory K. Arenson
Jeffrey P. Campisi
KAPLAN FOX & KILSHEIMER LLP
850 Third Avenue, 14th Floor



                                              9
 Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 10 of 20 PageID #:1040



New York, NY 10022
Telephone: (212) 687-1980
Facsimile: (212) 687-7714
Email:     ekatcher@kaplanfox.com
           rkaplan@kaplanfox.com
           garenson@kaplanfox.com

Counsel for Advertising Agency Plaintiff Crowley Webb and Associates, Inc.

Daniel R. Karon
Beau D. Hollowell
KARON LLC
700 W. St. Clair Ave., Suite 200
Cleveland, OH 44113
Telephone: (216) 551-9175
Facsimile: (216) 241-8175
Email:      dkaron@karonllc.com
            bhollowell@karonllc.com

Counsel for Hoglund, Chwialkowski & Mrozik, P.L.L.C.

John C. Goodson
Matt Keil
KEIL & GOODSON P.A.
406 Walnut Street
Texarkana, Arkansas 71854
(870) 772-4113
jgoodson@kglawfirm.com
mkeil@kglawfirm.com

Counsel for Law Offices of Peter Miller, P.A.

Joseph H. Meltzer
Kimberly A. Justice
KESSLER TOPAZ MELTZER & CHECK, LLP
280 King of Prussia Road
Radnor, PA 19087
(610) 667-7706
jmeltzer@ktmc.com
kjustice@ktmc.com

Counsel for Law Offices of Peter Miller, P.A.




                                                10
 Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 11 of 20 PageID #:1041



Jeffrey A. Klafter
KLAFTER OLSEN & LESSER LLP
Two International Drive, Suite 350
Rye Brook, NY 10573
Telephone: (914) 934-9200 x 301
Facsimile: (914) 934-9220
Email:       jak@klafterolsen.com

Counsel for Northtown Automotive Companies, Inc.

Gregory S. Asciolla*
Karin E. Garvey *
Robin A. van der Meulen*
Brian Morrison*
Jonathan Crevier*
LABATON SUCHAROW LLP
140 Broadway
New York, New York 10005
Tel: (212) 907-0700
gasciolla@labaton.com
kgarvey@labaton.com
rvandermeulen@labaton.com
bmorrison@labaton.com
jcrevier@labaton.com
*(pro hac vice pending)

Counsel for The Bon-Ton Stores

Katrina Carroll
Kyle A. Shamberg
LITE DEPALMA GREENBERG, LLC
111 West Washington Street, Suite 1240
Chicago, IL 60602
Telephone: (312) 750-1256
Email:      kcarroll@litedepalma.com
            kshamberg@litedepalma.com

Counsel for Hoglund, Chwialkowski & Mrozik, P.L.L.C




                                           11
 Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 12 of 20 PageID #:1042



Barbara J. Hart
Scott V. Papp (pro hac vice application
forthcoming)
Peter Demato, Jr. (pro hac vice application
forthcoming)
LOWEY DANNENBERG, P.C.
44 South Broadway, Suite 1100
White Plains, NY 10601
Tel.: (914) 997-0500
Email: bhart@lowey.com
spapp@lowey.com
pdemato@lowey.com

MASSEY & GAIL LLP
Leonard A. Gail
Hillary Coustan
50 East Washington Street,
Suite 400
Chicago, IL 60602
(312) 283-1590
lgail@masseygail.com
hcoustan@masseygail.com

Counsel for Plaintiff Mowrer For Iowa

James M. Terrell
METHVIN TERRELL, PC
2201 Arlington Avenue South
Birmingham, Alabama 35205
Tel.: 205-939-0199
Fax: 205-939-0399
jterrell@mmlaw.net

Counsel for Plaintiff One Source Heating & Cooling, LLC

R. Brent Irby
MCCALLUM, HOAGLUND & IRBY, LLP
905 Montgomery Highway, Suite 201
Vestavia Hills, AL 35216
Telephone: (205) 824-7767
Email:       birby@mhcilaw.com


Counsel for Plaintiff Dozier Law Firm LLC




                                              12
 Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 13 of 20 PageID #:1043



MCLAFFERTY LAW FIRM, P.C.
David P. McLafferty
923 Fayette Street
Conshohocken, PA 19428
(610) 940-4000
dmclafferty@mclaffertylaw.com

Counsel for My Philly Lawyer

McCUNE WRIGHT AREVALO, LLP
Derek Y. Brandt
100 N. Main St., Suite 11
Edwardsville, IL 62025
618-307-6116
dyb@mccunewright.com

Counsel for Plaintiff Forbes

Daniel J. Mogin (CA Bar No. 95624)
Jennifer M. Oliver (CA Bar No. 311196)
Jodie M. Williams (CA Bar No. 247848)
MOGINRUBIN LLP
600 West Broadway, Suite 3300
San Diego, CA 92101
(619) 687-6611
dmogin@moginrubin.com
joliver@moginrubin.com
jwilliams@moginrubin.com

Jennifer M. Oliver
MOGINRUBIN LLP
One America Plaza
600 W. Broadway, Suite 3300
San Diego, CA 92101
Telephone: 619-798-5361
joliver@moginrubin.com
www.moginrubin.com

Attorneys for Plaintiff, The Barnes Firm, L.C.




                                                 13
 Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 14 of 20 PageID #:1044



Garrett D. Blanchfield
Brant D. Penney
REINHARDT WENDORF &
BLANCHFIELD
332 Minnesota Street, Suite W1050
St. Paul, MN 55101
Telephone: (651) 287-2100
Email:       g.blanchfield@rwblawfirm.com
             b.penney@rwblawfirm.com
Counsel for Plaintiff Hoglund, Chwialkowski & Mrozik, P.L.L.C.

ROBBINS ARROYO LLP
BRIAN J. ROBBINS
GEORGE C. AGUILAR
600 B Street, Suite 1900
San Diego, CA 92101
Telephone: 619/525-3990
619/525-3991 (fax)
E-mail: brobbins@robbinsarroyo.com
        gaguilar@robbinsarroyo.com

ROBBINS GELLER RUDMAN & DOWD LLP
JAMES E. BARZ (IL Bar # 6255605)
FRANK RICHTER (IL Bar # 6310011)
200 South Wacker Drive, 31st Floor
Chicago, IL 60606
Telephone: 312/674-4674
312/674-4676 (fax)
E-mail: jbarz@rgrdlaw.com
        frichter@rgrdlaw.com

ROBBINS GELLER RUDMAN & DOWD LLP
PATRICK J. COUGHLIN
DAVID W. MITCHELL
ALEXANDRA S. BERNAY
CARMEN A. MEDICI
655 West Broadway, Suite 1900
San Diego, CA 92101-8498
Telephone: 619-231-1058
619-231-7423 (fax)
E-mail: patc@rgrdlaw.com
        davidm@rgrdlaw.com
        xanb@rgrdlaw.com
        cmedici@rgrdlaw.com

Attorneys for Plaintiff Masseys Jewelers


                                             14
 Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 15 of 20 PageID #:1045



Hollis Salzman
Kellie C. Lerner
William V. Reiss
Jennifer Jones
Nathaniel Ament-Stone
ROBINS KAPLAN LLP
399 Park Avenue, Suite 3600
New York, NY 10022
(212) 980-7400
hsalzman@robinskaplan.com
klerner@robinskaplan.com
wreiss@robinskaplan.com
jjones@robinskaplan.com
nament-stone@robinskaplan.com

Aaron M. Sheanin
Tai S. Milder
ROBINS KAPLAN LLP
2440 West El Camino Real, Suite 100
Mountain View, CA 94040
(650) 784-4040
asheanin@robinskaplan.com
tmilder@robinskaplan.com

Craig K. Wildfang
ROBINS KAPLAN LLP
800 LaSalle Avenue, Suite 2800
Minneapolis, MN 55402
(612) 349-8500
kcwildfang@robinskaplan.com

Counsel for Clay, Massey & Assocs., P.C.

RUPP BAASE PFALZGRAF CUNNINGHAM, LLC
Arthur N. Bailey
Marco Cercone
1600 Liberty Building
424 Main Street
Buffalo, New York 14202
(716) 664-2967
bailey@ruppbaase.com
Cercone@ruppbaase.com

Counsel for Advertising Agency Plaintiff Crowley Webb and Associates, Inc.




                                             15
 Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 16 of 20 PageID #:1046




Simon Bahne Paris
Patrick Howard
Charles J. Kocher
SALTZ, MONGELUZZI, BARRETT &
BENDESKY, P.C.
One Liberty Place, 52nd Floor
1650 Market Street
Philadelphia, PA 19103
Telephone: (215) 575-3986
Facsimile: (215) 496-0999
Email:       sparis@smbb.com
             phoward@smbb.com

Stephanie A. Scharf
SCHARF BANKS MARMOR LLC
333 West Wacker Drive, Suite 450
Chicago, IL 60606
(312) 726-6000
sscharf@scharfbanks.com

SCOTT+SCOTT ATTORNEYS AT LAW LLP
Christopher M. Burke
Walter W. Noss
600 W. Broadway, Suite 3300
San Diego, CA 92101
619-233-4565
cburke@scott-scott.com
wnoss@scott-scott.com

SCOTT+SCOTT ATTORNEYS AT LAW LLP
Joseph P. Guglielmo
Thomas K. Boardman
The Helmsley Building
230 Park Avenue, 17th Floor
New York, NY 10169
212-223-6444
jguglielmo@scott-scott.com
tboardman@scott-scott.com

Counsel for Plaintiff Forbes




                                       16
 Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 17 of 20 PageID #:1047



Jayne Conroy
SIMMONS HANLY CONROY LLC
112 Madison Avenue, 7th floor
New York, New York 10016
Tel.: 212-784-6400
Fax: 212-213-5949
JConroy@simmonsfirm.com

Justin Presnal
SIMMONS HANLY CONROY LLC
One Court Street
Alton, Illinois
62002
Tel.: 618-259-2222
Fax: 618-259-2251
jpresnal@simmonsfirm.com

Counsel for Plaintiff One Source Heating & Cooling, LLC

SPECTOR ROSEMAN & KODROFF, P.C.
Eugene A. Spector
William G. Caldes
1818 Market Street, Suite 2500
Philadelphia, PA 19103
(215) 496-0300
espector@srkattorneys.com
bcaldes@srkattorneys.com

Counsel for My Philly Lawyer

SUSMAN GODFREY L.L.P.
Kalpana Srinivasan
Steven Sklaver
Bryan Caforio
Oleg Elkhunovich
1900 Avenue of the Stars,
Suite 1400
Los Angeles, CA 90067
(310) 789-3100
ksrinvasan@susmangodfrey.com
ssklaver@susmangodfrey.com
oelkhunovich@susmangodfrey.com
bcaforio@susmangodfrey.com

Counsel for Plaintiff Mowrer For Iowa




                                            17
 Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 18 of 20 PageID #:1048



Samuel J. Strauss
TURKE & STRAUSS LLP
613 Williamson Street, Suite 201
Madison, WI 53703
Telephone: (608) 237-1775
Facsimile: (608) 509-4423
Email:       sam@turkestrauss.com

Counsel for Plaintiff Curb Appeal Madison LLC


Kenneth A. Wexler
Justin N. Boley
Tyler Story
WEXLER WALLACE LLP
55 West Monroe Street, Suite 3300
Chicago, IL 60603
Telephone: (312) 346-2222
Email:       kaw@wexlerwallace.com
             jnb@wexlerwallace.com
             tjs@wexlerwallace.com

Counsel for Plaintiffs Dozier Law Firm LLC; Gibbons Ford, LP;
Curb Appeal Madison LLC; and Holmen Locker & Meat Market

Robert S. Kitchenoff
WEINSTEIN KITCHENOFF & ASHER LLC
100 South Broad Street, Suite 705
Philadelphia, PA 19110-1061
(215) 545-7200
(215) 545-6535
kitchenoff@wka-law.com

Counsel for Walley’s Auto Sales, Inc.

WOOD LAW FIRM, LLC
E. Kirk Wood
P. O. Box 382434
Birmingham, AL 35238-2434
205-908-4906
ekirkwood1@bellsouth.net

Counsel for Plaintiff Forbes




                                            18
 Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 19 of 20 PageID #:1049




PAUL, WEISS, RIFKIND, WHARTON &              SHEARMAN & STERLING LLP
GARRISON LLP                                 Jerome S. Fortinsky (admitted pro hac vice)
Jay Cohen (admitted pro hac vice)            599 Lexington Avenue
William Michael (admitted pro hac vice)      New York, New York 10022-6069
Daniel H. Levi (admitted pro hac vice)       Telephone: (212) 848-4000
1285 Avenue of the Americas                  Facsimile: (212) 848-7179
New York, New York 10019-6064                jfortinsky@shearman.com
Telephone: (212) 373-3000
Facsimile: (212) 757-3990                    Brian Hauser
jaycohen@paulweiss.com                       401 9th Street, N.W.
wmichael@paulweiss.com                       Suite 800
dlevi@paulweiss.com                          Washington, DC 20004-2128
                                             Telephone: (202) 508-8000
MOLOLAMKEN LLP                               Facsimile: (202) 508-8100
Gerald P. Meyer                              brian.hauser@shearman.com
300 N. LaSalle St.
Chicago, IL 60654                            SCANDAGLIA RYAN LLP
Telephone: (312) 450-6700                    Gregory J. Scandaglia
Facsimile: (312) 450-6701                    55 E. Monroe St.
gmeyer@mololamken.com                        Suite 3440
                                             Chicago, IL 60603
Counsel for Defendants Tribune Media         Telephone: (312) 580-2020
Company and Tribune Broadcasting             Facsimile: (312) 782-3806
Company, LLC                                 gscandaglia@scandagliaryan.com

KIRKLAND & ELLIS LLP                         Counsel for Defendant Sinclair Broadcast
Eliot A. Adelson (admitted pro hac vice)     Group, Inc.
555 California Street, 29th Floor
San Francisco, CA 94104                       CRAVATH SWAINE & MOORE LLP
Telephone: (415) 439-1400                     Evan R. Chesler (admitted pro hac vice)
Facsimile: (415) 439-1500                     Julie A. North (admitted pro hac vice)
eliot.adelson@kirkland.com                    Worldwide Plaza
                                              825 Eighth Avenue
James H. Mutchnik                             New York, NY 10019
300 North LaSalle                             Telephone: (212) 474-1000
Chicago, IL 60654                             Facsimile: (212) 474-3700
Telephone: (312) 862-2000                     echesler@cravath.com
Facsimile: (312) 862-2200                     jnorth@cravath.com
james.mutchnik@kirkland.com
Counsel for Defendant Nexstar Media Group,    Counsel for Defendant Hearst Television Inc.
Inc.




                                             19
 Case: 1:18-cv-06785 Document #: 121 Filed: 11/16/18 Page 20 of 20 PageID #:1050



JENNER & BLOCK LLP                      COOLEY LLP
Ross B. Bricker                         Mazda K. Antia (admitted pro hac vice)
Rachel S. Morse                         4401 Eastgate Mall
353 N. Clark St.                        San Diego, CA 92121
Chicago, IL 60654                       Telephone: (858) 550-6400
Telephone: (312) 222-9350               Facsimile: (858) 550-6420
Facsimile: (312) 527-0484               mantia@cooley.com
rbricker@jenner.com
rmorse@jenner.com                       Counsel for Defendant Gray Television, Inc.

Counsel for Defendant TEGNA Inc.




                                       20
